Case 17-15257 Doc 45-1 Filed 03/22/19 Entered 03/22/19 12:35:37                              Desc Notice
             of Transfer of Claim Other Than for Security Page 1 of 1




   B2100B (Form 2100B) (12/15)

                       United States Bankruptcy Court
                       _______________
                       Northern        District Of _______________
                                                   Illinois


          Russell Scott Clinton
   In re ______________________________,                    17-15257
                                                   Case No. ________________




        NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
               2
   Claim No. _____    (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the
   alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim
                                                                  3/22/19 (date).
   Other than for Security in the clerk’s office of this court on ______



   Name of Alleged Transferor                                          Name of Transferee
   Specialized Loan Servicing LLC                                      U.S. BANK TRUST NATIONAL ASSOCIATION,
                                                                       AS TRUSTEE OF THE LODGE SERIES III TRUST


   Address of Alleged Transferor:                                      Address of Transferee:
   Specialized Loan Servicing LLC                                       c/o BSI Financial Services
   8742 Lucent Blvd, Suite 300                                          1425 Greenway Drive, Ste 400
   Highlands Ranch, Colorado 80129                                      Irving, TX 75038

                                 ~~DEADLINE TO OBJECT TO TRANSFER~~
   The alleged transferor of the claim is hereby notified that objections must be filed with the court
   within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
   court, the transferee will be substituted as the original claimant without further order of the court.




   Date:_________                                                ______________________________
                                                                   CLERK OF THE COURT
